DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the filing date of 12/18/2020.
Claims 1-15 are pending and have been considered below.

Examiner’s Statement of Reasons for Allowance
Claims 1-15 are considered allowable when reading the claims in the of the specification.  The cited prior arts fail to teach or suggest the combination of the limitations specified in the independent claims 1, 14 and 15.
The closest prior arts are:
Itoko et al., (“Quantum Circuit Compilers Using Gate Commutation Rules”) teaches a dependency graph represents the precedence relation of the gates in an input circuit taking commutation rules into account. Given a logical circuit and the commutation rules shown in Fig. 4, a dependency graph D = (VD, ED) is defined as a directed graph. The nodes VD correspond to the gates in the logical circuit. The edges ED correspond to the dependencies in the order of the gates.  Figure 5: Overview of our circuit compiler based on Minimum Swap Gate Mapping (MSGM) formulation (see page 3, col.2).
quantum compilation methodology that aggregates multiple logical operations into larger units that manipulate up to 10 qubits at a time. Our methodology then optimizes these aggregates by (1) finding commutative intermediate operations that result in more efficient schedules and (2) creating custom control pulses optimized for the aggregate (instead of individual 1- and 2-qubit operations). Compared to the standard gate-based compilation, the proposed approach realizes a deeper vertical integration of high-level quantum software and low-level, physical quantum hardware.  We evaluate our approach on important near-term quantum applications on simulations of superconducting quantum architectures (see at least the Abstract).  Figure 6 shows the Gate Dependence Graph (GDG) of the Quantum Approximate Optimization Algorithm (QAOA) circuit at different compilation stages.
Svore et al., (“A Layered Software Architecture for Quantum Computing Design Tools”) teaches Compilers and computer-aided design tools are essential for fine-grained control of nanoscale quantum-mechanical systems. A proposed four-phase design flow assists with computations by transforming a quantum algorithm from a high-level language program into precisely scheduled physical actions (see at least the Abstract).
Kim et al., US20190164076) teaches software-defined quantum computer.  FIG. 6 shows a quantum compiler receives quantum programming language source code.  The quantum compiler includes a lexical analyzer and The output of the quantum compiler is an intermediate representation (see at least paragraph 74).
Applicant’s claimed invention is deemed allowable over the cited prior arts above as the prior arts do not teach the combination of the limitations specified in the independent claims 1, 14 and 15:
“successively selecting, for each front line, and following the hierarchical order, a shuttling for each respective quantum gate of the front line, 10wherein the shuttling selection is, for each front line, based on a predefined constraint”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191